Citation Nr: 0930249	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the claim sought.  In August 
2004 and December 2006, the Board remanded the claim for 
further evidentiary development.  The claim is again before 
the Board for appellate review.


FINDING OF FACT

The Veteran's posttraumatic stress disorder is etiologically 
related to service.


CONCLUSION OF LAW

The Veteran's posttraumatic stress disorder was aggravated by 
active duty service.       38 U.S.C.A. §§ 1131, 1153, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);     38 C.F.R. §§ 
3.102, 3.159, 3.303(a), 3.304(f), 3.306, 3.326 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, Social Security Administration records, 
private medical records, and VA medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Establishing entitlement to service connection for 
posttraumatic stress disorder consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."          38 C.F.R. § 3.304(b).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in 
the record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has been diagnosed with posttraumatic stress 
disorder.  See July 2008 VA examination report.  The 
remaining issues are 1) whether his diagnosis is related to 
active duty service, and 2) whether the claimed in-service 
stressor actually occurred.  The Board finds that the 
preponderance of the evidence is in the Veteran's favor on 
both issues.

The record shows that the Veteran suffered severe abuse 
during his childhood before he was removed from his home and 
sent to live with his grandmother.  The Veteran reported 
having some episodes of rage as a child, but he reported no 
symptoms of posttraumatic stress disorder.  When he entered 
the military, the Veteran's induction examination noted that 
his psychiatric findings were normal.  The competent evidence 
of record clearly and unmistakably shows, however, that the 
Veteran's posttraumatic stress disorder was originally due to 
his childhood abuse.  See Veteran's Social Security records, 
the August 2002 report from Judith Fowles, M.A.; and the July 
2008 VA examination report.

In October 1981, a B-52 bomber crashed near La Junta, 
Colorado, near Peterson Air Force Base where the Veteran was 
stationed.  The Veteran claims that he was part of the 
response crew and was responsible for securing the site and 
tagging remains.  What the Veteran saw and experienced 
triggered symptoms of his underlying posttraumatic stress 
disorder.

The B-52 bomber crash has been corroborated.  See October 
1981 Mishap Report.  There is also evidence in the claims 
file that the Veteran's unit was the first unit dispatched to 
the scene to cordon the area.  See B-52 Crashes East of La 
Junta, La Junta Tribune Democrat, Oct. 30, 1981, at 1 (the 
"Strategic Air Command bomb-scoring detachment . . . moved 
rapidly to cordon off the area"); CURR response (noting that 
the Veteran's assigned unit consisted of the 1st Radar Bomb 
Scoring Group and the 3908th Strategic Standardization 
Group); Airman Performance Report from October 1981 through 
July 1982 (noting that the Veteran was "fully qualified in 
all Radar Bomb Scoring operations positions").  

VA has exhausted all attempts to corroborate through military 
records whether the Veteran's unit responded to the crash 
site.  See CURR and Air Force Safety Center responses.  The 
military records available do not contain any information 
regarding the responding units, but the Board finds that the 
evidence of record shows that the Veteran's unit responded to 
the scene.  The Board also finds that it is highly probable 
that the Veteran was called along with his unit.  A nearby 
crash of a multi-million dollar aircraft and the death of 
eight airmen would have been urgent enough to warrant a 
response by all hands.  Therefore, the Board finds that the 
Veteran's stressor has been corroborated.

The Board also finds that the Veteran's posttraumatic stress 
disorder is related to service.  At his separation 
examination, the Veteran checked "yes" when asked if he was 
experiencing depression or excessive worry and nervous 
trouble of any sort.  The Veteran's private counselor noted 
in an August 2002 letter that the Veteran's diagnosis of 
posttraumatic stress disorder stems from the severe abuse he 
experienced as a child.  She also noted, however, that the 
Veteran's first panic attack occurred after witnessing the B-
52 wreckage and remains of the deceased.  She explained, 
"[t]he clinical interpretation of his reaction to this 
experience is that the emotional trauma of seeing the victims 
triggered similar emotions from the terror of his 
childhood."  At the Veteran's July 2008 VA examination, the 
examiner noted that the Veteran had preexisting posttraumatic 
stress disorder, but "he was coping quite well just prior to 
entering the military."  He also stated that he believed 
that the Veteran's preexisting posttraumatic stress disorder 
was aggravated beyond its natural progression by his stressor 
of having to deal with the immediate aftermath of the crash, 
including "tagging" body parts.  He noted that this was an 
event that significantly aggravated his preexisting symptoms 
and vulnerability.

An appellant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Id.

The Board finds that the Veteran has shown all three elements 
of a service connection claim for posttraumatic stress 
disorder: he has been diagnosed with posttraumatic stress 
disorder; competent evidence has shown that his posttraumatic 
stress disorder was aggravated beyond its natural progression 
by active duty service; and his stressor has been verified.  
Therefore, his claim is granted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


